DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 claim a method for the production of plastic mold parts, however, there is no method step has been claimed.   It is unclear of the descriptions of the apparatus structures and the material being working on, such as the actual mass flow, the target mass flow, the melt density are of the material being working on.  It is unclear if these limitations are part of the preamble or part of the claim. 
Claim 1, line 9, recites “molten plastic material”, it is unclear if this molten plastic material is the same or different than “a plastic material” in line 3.
Claim 1 recites the limitation “the receiving of plastic material” in line 7, "the actual mass flow" in line 12, “the return speed” in line 13, “the nominal diameter” and “the melt density” in lines 14-15, “the rotational speed” in line 18, “the different value” in the last line.  
Claim 3, line 4 recites the limitations “the conveying remote side”.  
Claim 4 recites: “the feeding of endless fibres” or “the feeding of cut endless fibres” in lines 3-4.  
Claim 5 recites: “the metering rotation speed” in lines 4-5.  
Claim 10 recites the limitation “the endless fibre strands” in line 3. 
Claim 11 recites the limitation “the fibre barking device” and “the fibre strands” in line 3. 
There are insufficient antecedent bases for these limitations in the claims. 
Claims 1 and claim 14 discloses the limitation “the different value”, is this the same of different than “a predeterminable difference value”? If the different value is determined based on the actual mass flow, how can the different between the actual mass flow and the target mass flow be predeterminable? 
Claim 3 discloses “a first opening” in line 3, is this the same or different than “an opening” in line 5 of claim 1? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (8,868,389).
Chang et al. discloses a computer control program, an injection molding apparatus and a method for feeding a material from a hopper to a mold, wherein the apparatus comprises an injection molding machine 10, a mold 20, a computer 100, a controller 17, a feeding barrel 11, a screw 15 positioned inside the barrel 11 for feeding a molding material 16 into a cavity 25 of the mold 20.  The molding apparatus further comprises sensors for sensing the velocity of the screw 15, the pressure and temperature of the barrel 11 in the filling stage, wherein the computer 100 is configured to acquire the velocity and pressure data from the controller 17, wherein at least one flow parameter of the molding material 16 in the barrel is calculated based on a dynamic movement of the screw 15 in the barrel 11 or the volume variation of the molding material 16, wherein the flow parameter of the molding material is used to calculate a flow velocity of the molding material (col. 6, lines 51-67).  
Chang et al. further discloses that the amount of the molding material 16 inside the barrel 11 also depend on the volume variation of the molding material 16 on a specific volume – density with respect to the pressure and temperature, wherein many different factors are taken into consideration in calculating the amount of the molding material 16 injected into the mold cavity 25 by the screw 15 in the barrel 11, such as flow velocity, temperature, time, pressure, total stress tensor, density, viscosity, thermal conductivity, specific heat and the shear rate (col. 7, lines 1-22), or the screw speed (23-40), or the cross section area of the screw 15 along with the density of the molding material 16 at different times (col. 9, lines 1-20).  
Although Chang et al. fails to disclose injection of the material is calculated based on the actual mass flow compared with the target mass flow of the material, because the mass flow rate is a function of the volume flow rate and the mass density of the material.   Chang et al. is inherently is capable of controlling the mass flow rate of the molding material as a function of volume flow rate, density of the material and the cross-sectional area of the screw 15 (col. 9, lines 1-20).  
Alternatively, it would have been obvious to one of ordinary skill in the art to control the filling rate of the molding material as a function of flow velocity, density of the material which is corresponding to different temperature and pressures as taught by Chang et al. so that the flowing of the feeding material can accurately controlled in responding to the current temperatures and/or pressures.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743